Plaintiff filed bill for divorce against defendant September 3, 1935. Defendant filed an answer and cross-bill. Plaintiff's right to a decree of divorce was not contested. Defendant offered no testimony. There is no contest over plaintiff's right to a divorce here. *Page 199 
The only question in dispute arises over the trial court having set aside a quitclaim deed from defendant to plaintiff of real estate, their then home, held by them as tenants by the entirety.
Defendant left home July 6, 1935, and about two weeks later sent to his wife a quitclaim deed of his interest in the property in question. There is no testimony of fraud, undue influence, coercion, want of consideration, or other thing tending to invalidate the deed in question.
Defendant could terminate the tenancy by the entirety by a conveyance of his interest in the land to his wife. 3 Comp. Laws 1929, § 13069.
The deed in question purports to have been made for a valuable consideration, — and even though it was a purely voluntary conveyance, it would be valid as between the parties.Draper v. Brown, 153 Mich. 120; Wipfler v. Wipfler, 153 Mich. 18
(16 L.R.A. [N. S.] 941); Coleman v. Coleman, 239 Mich. 139.
The deed was valid. That part of the decree of the trial court setting the same aside and dividing the real estate between the parties is set aside, with costs to plaintiff.
FEAD, C.J., and NORTH, WIEST, BUTZEL, BUSHNELL, SHARPE, and CHANDLER, JJ., concurred. *Page 200